 1
 2
 3
                                                             I CLERK, U.S.~~~tU
 4                                                                         DISTR!cT   COURT

 5                                                                  FEB 18 ~
 6                                                           CENTRAL DIS7Ru~r nr.....__

 7

 g
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. CR 18-474-CAS
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                     Plaintiff,
14                                            [Fed. R. Crim. P. 32.1(a)(6);
                     v.                        18 U.S.C. § 3143(a)(1)]
15
     JUSTIN JACKSON,
16
17                   Defendant.
18
19
20
                                              ~~
21
           On February 18, 2020, Defendant made his initial appearance on the
22
     petition for revocation of supervised release and warrant for arrest issued on
23
     January 28, 2020. Deputy Federal Public Defender Claire Simonich was appointed
24
     to represent Defendant.
25
26
27
28
 1.                                                 II.

 2          Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §

 3    3143(a)following Defendant's arrest for alleged violations) of the terms of

 4    Defendant's ❑probation / ~ supervised release,

 5          The Court finds that:

 6          A.      ~     Defendant has not carried his burden of establishing by clear

 7    and convincing evidence that Defendant will appear for further proceedings as

 8    required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

 9               ~ allegations in the petition include failure to report to Probation Officer

10               and multiple failures to report for drug testing, counseling and treatment.

11          B.      ~     Defendant has not carried his burden of establishing by clear

12          and convincing evidence that Defendant will not endanger the safety of any

13          other person or the community if released [18 U.S.C. § 3142(b-c)]. This

14          finding is based on:

15               ~ allegations in the petition, extensive criminal history including

16               convictions for offenses involving narcotics and firearms, substance

17               abuse history, and admitted use of alcohol, in violation of an express

18               condition of supervised release, while on supervised release.

19
20
21
22
23
24
25
26
27
28

                                                2
 1~                                          III.

 2           IT IS THEREFORE ORDERED that the defendant is remanded to the

 3     custody of the U.S. Marshal pending further proceedings in this matter.
 4
       Dated: February 18, 2020
 5
 6
                                                          /s/
 7                                                    ALKASAGAR
                                             UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 I

                                               3
